Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 18 April 2022.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 8 sets forth the limitation “means for covering”. However, neither the claims nor the specification provide any explicit indication of what element constitutes the “means for covering”. It should be noted that this phrase is not found within the specification. Therefore, this limitation is not enabled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Clark et al (5,296,805). Clark et al shows a wheel hub assembly with cover 26 meeting all of the limitations of the above claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (10,029,513) in view of Aida et al (7,758,248). 
	Per claim 1, Figure 1 of Kawamura et al shows a wheel hub assembly 3 mounted on a vehicle upright 7. The assembly 3 includes a flanged outer ring 5 with a tubular mounting portion 5c inserted over a first axial length within a seat of the upright 7. A cover 10 includes a mounting portion that engages the inside of the tubular mounting portion 5c of the flanged outer ring 5, such that the mounting portion extends outside the tubular mounting portion 5c over a second axial length. The total of the first and second axial lengths is less than a mounting length inside the seat of the upright 7. 
	Per claim 2, the mounting portion of the cover 10 includes an outer edge and an engaging edge that is radially lowered with respect to the outer edge. The engaging edge extends over a third axial length within the tubular mounting portion 5c of the flanged outer ring 5. 
	Per claim 3, the engaging edge has an axial shoulder that axially abuts the tubular mount portion 5c of the flanged outer ring 5. 
	Regarding claim 1, Kawamura et al does not disclose the material from which the cover 10 is made. Aida et al teaches the use of a plastic cover 25 that mounts in the same manner as the cover 10 of Kawamura et al. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the cover of Kawamura et al from plastic, for the purpose of reducing the weight of the cover. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive. Regarding claims 1-3, the Applicant argues the pilot portion 5c of Kawamura et al “does not rest inside a seat” of knuckle 7 due to the fact that a vibration dampening member 11 is interposed therebetween. However, the claims do not preclude such an arrangement. Furthermore, the pilot portion 5c is still located (or rests) both radially and axially inside a seat of the knuckle 7 of Kawamura et al. Therefore, Kawamura et al is still considered to meet the limitations of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617